Citation Nr: 1619825	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-17 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Board remanded the claim in order to afford the Veteran a Board hearing.  In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied service connection for right knee and left knee disabilities.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2.  The additional evidence received since the February 2009 rating decision denying service connection for right knee and left knee disabilities relate to an unestablished fact necessary to substantiate the claims.

3.  The Veteran's right knee and left knee degenerative joint disease was incurred in service.


CONCLUSIONS OF LAW

1.  The February 2009 RO decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The February 2009 RO decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

3.  Evidence received since the February 2009 rating decision is new and material; the claim of entitlement to service connection for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2015).

4.  Evidence received since the February 2009 rating decision is new and material; the claim of entitlement to service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2015).

5.  Right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

6.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In September 2008, the RO received a request to reopen the service connection claim for a left knee disability.  In addition, the Veteran filed a claim for entitlement to service connection for a right knee disability.  In February 2009, the claims for service connection for right knee and left knee disabilities were denied because the evidence submitted was found as not new and material.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.  As a result, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

In March 2010, the RO received a request to reopen the service connection claims for right knee and left knee disabilities.  The July 2010 rating decision declined to reopen the service connection claim for a left knee disability due to a lack of new and material evidence.  However, the claim for service connection for a right knee disability was reopened, but entitlement to service connection was denied.

The evidence of record at the time of the RO's decision in February 2009 consisted of service treatment records, service personnel records, VA treatment records, and lay evidence from the Veteran.  The RO found that the VA treatment records did not constitute new and material evidence regarding the left knee disability claim because they did not provide evidence of a left knee disability in service.

The reopening of a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence presented since the RO decision in February 2009 consists of medical evidence, including a May 2010 VA examination report, as well as lay evidence, including additional statements from the Veteran as well as statements from his wife, mother, and friends.  The additional evidence also includes a March 2016 positive nexus opinion from his private physician regarding his right knee and left knee degenerative joint disease.  The Board finds that this evidence raises a reasonable possibility of substantiating the right knee and left knee disability claims.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened.  

Service Connection - Right Knee and Left Knee Degenerative Joint Disease

The Veteran essentially asserts that service connection is warranted because he injured his right and left knees in service and has had recurrent knee problems since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service treatment records show complaints of right knee and left knee pain, and treatment for these conditions.  The Veteran has a current diagnosis of right knee and left knee degenerative joint disease.  

The Veteran's March 1970 separation examination report notes a history of right knee trauma in July 1969 with recurrent pain with climbing and running.  He was diagnosed with chondromalacia.  The Veteran testified at the Board hearing that he injured his right and left knees in service secondary to falling while aboard the USS Wasp.  He indicated that he was on crutches for two months.  Further, he stated that he has had right and left knee pain since the injury.  An October 2008 VA treatment record shows that the Veteran reported having knee pain for 38 years.  He was provided a VA examination in May 2010 and the examiner diagnosed right knee degenerative joint disease.  The examiner also noted that range of motion of the left knee was limited.  Further, the examiner indicated that bilateral knee x-rays revealed narrowing of the medial joint space bilaterally.  The Veteran consistently reported at his May 2010 VA examination and in written statements that his right and left knee disabilities manifested in service and has continued to the present.

The May 2010 examiner opined that the Veteran's right knee degenerative joint disease was less likely than not caused by or related to service.  The examiner explained that there was no continuity of care shown between 1969 and 2008.  Little weight is given to the examiner's opinion because the Veteran's post-service treatment records reflect that the onset of his right knee and left knee degenerative joint disease symptomatology was during service and he has consistently reported having knee pain since service.

As mentioned above, the Veteran's private physician provided a March 2016 medical opinion.  The physician diagnosed right knee and left knee degenerative joint disease, which causes great difficulty with walking.  The physician opined that the Veteran's current right knee and left knee degenerative joint disease was as least as likely as not caused by his in-service injury.  Great weight is given to the private physician's opinion because it is consistent with the post-service treatment records and the Veteran's reported symptomatology.

The Veteran and his wife, mother, and friends have provided competent and credible lay evidence regarding the onset and recurrence of right knee and left knee problems in service that have continued since that time.  Further, post-service treatment records confirm the diagnoses of the disabilities and link the onset of the right knee and left knee degenerative joint disease to service.  As such, service connection for right knee and left knee degenerative joint disease is warranted.  


ORDER

New and material evidence to reopen claim of service connection for right knee disability has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for left knee disability has been presented; to this extent, the appeal is granted.

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


